DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/914,687 filed on May 3, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-26 are still pending, with claims 1, 7 and 18 being currently amended Claim 2 is cancelled. 

Response to Arguments
In the remarks filed May 3, 2022, Applicant argues:
Scheucher discloses a battery system with several batteries contained in a two- part housing. According to Scheucher "when the bias of the variable bias device is sufficiently small, the plurality of fixed mechanically biased devices separates the PCB and the plurality of battery cells rendering the battery cells in an electrically safe condition" (e.g., Scheucher, Abstract). Physical spring action or similar fixed mechanical biases in the prior art reference are used to force open the housing to disable the system (and render it safe). As can be seen from the Scheucher disclosure (ref. e.g., any mechanical drawing of the reference and e.g., para. [0245]) the reference is concerned with powering a load using a plurality of power tool rechargeable batteries (e.g., Makita cordless tool batteries) and is plainly incapable of application to the purposes of the invention or the other cited prior art references. 
The Office Action mischaracterizes the reference to allege that it discloses a controller as claimed, citing Scheucher paragraph 390 and Figs. 4, 64 of the reference, and specifically alleging a prior art controller 495, but this is not correct. Applicant respectfully traverses the characterization of the Office Action and the rejection of claims 1-6. 
Once Scheucher's system is triggered to open or disconnect the battery cells from the circuit boards in the housing, the Scheucher system is put in a safe mode and cannot controllably connect and disconnect the battery cells to the system. Scheucher does not teach or disclose at least that a controller can connect and can disconnect the battery modules to one another and to the remainder of the system, nor that the battery modules within their battery housing units are disposed in a vehicle-agnostic way between an interface plate and a battery access port cover. Specifically, Scheucher does not teach or disclose the claimed "...at least one battery housing unit configured and arranged to house one or more of the plurality of said battery modules, each said battery housing unit further comprising electrical connection points that electrically connect, respectively, to said battery modules housed therein; a controller configured and arranged to selectively electrically connect and or disconnect individual battery modules of said plurality of battery modules to one another and said system; wherein each battery housing is electrically and mechanically disposed between (1) an interface plate coupling respective battery modules in said housing unit with other electrical loads of the electric vehicle and said controller and (2) a battery access port providing access to said housing unit; and wherein said battery modules and housing units comprise a vehicle-agnostic configuration that is adapted for use in a variety of different electric vehicle models, electrically and mechanically coupled to said vehicle by said interface plate." 
The Office Action alleges that Scheucher discloses the claimed limitation by way of switches 508/512 to achieve the claimed limitation, which is not correct. The switches of the prior art are used for charging or discharging of Scheucher's batteries (by way of the DC bus 450A). This alone is a material difference between the current invention and Scheucher. 
The cited portions of Scheucher do not mention such limitations. Applicant corrects the record and states that the alleged component 495 of Scheucher is not in any way a controller as claimed in the present claim 1 et seq. Specifically, the cited Fig. 4 of the art merely shows DC/AC and DC/DC power distribution systems and converters. Therefore, the reference does not teach or disclose the limitations relating to the Applicant's controller. 
The prior art is also not mechanically or electrically disposed as recited above, providing a vehicle-agnostic design independent from the design of a given electric vehicle so as to operate and fit into different vehicle models.

Examiner respectfully disagrees with Applicant’s arguments that Scheucher does not teach controllably connecting and disconnecting the battery modules to the system. In response to the amendment Examiner has provided additional detailed citations of how the microcontroller 495 explicitly connects and disconnects battery modules to the charging bus and loaded buses as illustrated in figures 7 and 69. Thus, Examiner points Applicant to the claim rejections above. The remainder of Applicant’s arguments are conclusory statements not relevant to the claim language or are addressed by the citations provided for the new claim limitations.

In the remarks filed May 3, 2022, Applicant argues:
Newman is directed to replacing batteries within an electric vehicle whereby the vehicle has a frame or chassis built around a replaceable battery assembly (e.g., Figs. 1, 2 and [0017]). Newman specifically requires that one or more battery packs 20 be constructed and arranged with the vehicle so as to be "sized and shaped to fit in a bay11 22 of the chassis 14" [0020]. Newman does not teach or disclose the controller of the Applicant nor the Applicant's interface plate as claimed. 
Amended independent claims 7 and 18 patentably distinguish over Newman. With respect to claim 7, Newman does not teach or disclose at least "...detaching, using the battery installation apparatus, a cover of a battery access port from beneath the electric vehicle; accessing one or more battery modules within respective battery housing units electrically and mechanically disposed between (1) an interface plate coupling respective battery modules in said housing units with other electrical loads and a controller of said electric vehicle and (2) said battery access port, said housing units configured and arranged to hold a plurality of electrically-coupled battery modules; installing, using the battery installation apparatus, one or more battery modules into said variable-capacity electric power system wherein the battery modules and housing units are provided in a vehicle-agnostic configuration adapted for use with a variety of different electric vehicle models so as to additively provide at least said required electric capacity; and securing, using the battery installation apparatus, said cover of the battery access port to the electric vehicle after the one or more battery modules are installed into said battery housing units." 
Similarly for amended claim 18, Newman does not teach or disclose at least "...detaching, using the battery installation apparatus, a cover of a battery access port from the electric vehicle, to access one or more battery housing units configured and arranged to each hold a plurality of electrically-coupled battery modules; removing, using the battery installation apparatus, one or more of the depleted battery modules from said variable-capacity electric power system wherein the battery modules and housing units are provided in a vehicle-agnostic configuration adapted for use with a variety of different electric vehicle models so as to subtractively provide at least said required electric capacity; and securing, using the battery installation apparatus, said cover of the battery access port to the electric vehicle after the one or more battery modules are removed from said battery housing units."

Applicant’s arguments with respect to claims 7 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheucher US PGPUB 2015/0044518.
Regarding claim 1, Scheucher discloses a system for powering an electric vehicle [pars. 2, 4, 64-66], comprising: 
a plurality of electrically-coupled battery modules, each battery module comprising at least one rechargeable battery cell capable of providing electrical power to the system [fig. 64, a pack of battery modules 64 with a plurality of cells fits into a slot of the scalable battery system 6399; pars. 64-66, 386-387]; 
at least one battery housing unit configured and arranged to house one or more of the plurality of said battery modules [fig. 64, structure 6399 has a plurality of compartments 6499 to fit a plurality of modules; par. 388], said battery housing unit further comprising electrical connection points that electrically connect, respectively, to said battery modules housed therein [par. 388; fig. 64, contacts 6403/6404]; and 
a controller configured and arranged to selectively electrically connect and disconnect individual battery modules of said plurality of battery modules to one another and said system [figs. 7-8 & 69, MCU 495 controls switches 710 which selectively connect and disconnect the batteries to each other (fig. 7, batteries 701-703 can be connected in parallel to each other) and to the system (to the load buses or charge bus) such that the batteries can be selectively disable or connected in a way that equalizes degradation or allows for sharing of energy (pars. 401-402), the MCU 495 performs the selective coupling; pars. 142, 258, 276, 283-285, 296-297, 307, 318-319, 387-388 & 401-402]
wherein each battery housing is electrically and mechanically disposed between (1) an interface plate coupling respective battery modules in said housing unit with other electrical loads of the electric vehicle and said controller and (2) a battery access port providing access to said housing unit [fig. 63-64, battery modules 6304 go in the housing unit 6313 and are electrically and mechanically disposed between a bottom plate with electrical contacts 6403/6404 and access ports 6401 which provide access to the battery modules, pars. 386-391; the battery modules are controlled by the MCU 495, pars. 142, 258, 276, 283-285, 296-297, 307, 318-319, 387-388 & 401-402] ; and 


wherein said battery modules and housing units comprise a vehicle-agnostic configuration that is adapted for use in a variety of different electric vehicle models [fig. 63, the battery modules and housing unit fit into a vehicle’s trunk, thus are vehicle agnostic since they can be adapted to any vehicle with a trunk; pars. 47-52], electrically and mechanically coupled to said vehicle by said interface plate [fig. 63-64, battery modules 6304 go in the housing unit 6313 and are electrically and mechanically disposed between a bottom plate with electrical contacts 6403/6404 and access ports 6401 which provide access to the battery modules, pars. 386-391].
Regarding claim 3, Scheucher discloses said controller configured and arranged to receive an input signal indicative of a vehicle operating condition and to electrically connect or disconnect one or more of said battery modules to the system responsive to said vehicle operating condition [fig. 63; pars. 387, 391; power is provided to the battery bus 450 from the battery modules to the motor drive 6301; or charge is provided to the battery modules from regenerative braking circuit 6901 via the interface circuit 500 which includes the functions of MCU 495 of fig. 5 (par. 387); thus the interface circuit connects or disconnects via switches 508/512 batteries based on a propulsion state (par. 376, “a power supply 6201 using quick disconnect cartridge type batteries 6202 within an automobile 6203 connects any combination of batteries via switches 508 to a battery bus 450A which in turn connects battery power to the vehicle electric motor system to power motors 6204”) or regenerative braking state (par. 376, “The power supply 6201 can also receive power regenerated by braking during vehicle operation from the vehicle motor control system and can connect said received power to the charge bus 489A which in turn routes power via switches 512 to batteries for re-charging”)].
Regarding claim 4, Scheucher discloses said battery housing unit configured and arranged to accommodate a plurality of loading configurations so that the battery housing unit may be loaded on demand with a variable number of said battery modules [par. 410; fig. 64; varying numbers of modules/cells can be accommodated; fig. 1, par. 245; “the rack is not fully populated with batteries”; par. 263, “When fully populated the modular intelligent power supply device of the example of FIG. 1N provides twice the energy and power of the example illustrated in FIG. 1 fully populated”].
Regarding claim 5, Scheucher discloses further comprising an electrical power bus coupling said battery modules to an electric vehicle drive system [par. 390-391; fig. 69; dc battery bus 450 connects batteries to motor drive 6301].
Regarding claim 6, Scheucher discloses a data signaling bus coupling said controller to a vehicle controller [fig. 5, battery info/monitor buses 495a/495b communicate with controller 495; par. 390].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. US PGPUB 2017/0225662 in view of Meyer US PGPUB 2009/0058355.
Regarding claim 7, Newman discloses a method for powering an electric vehicle using a modular variable- capacity electric power system [figs. 1-2; pars. 22-23; a variable amount of battery packs 20 can be attached to the battery assembly 16 to modify the range of the vehicle], the method comprising:
determining a required electric capacity for a planned use of said electric vehicle [pars. 38-40; the coordinating device 53 prepares the battery pack 20 in anticipation of the user’s needs, adjusting the capacity based on the planned use, destination, etc. of the vehicle];
placing said electric vehicle in data communication with a battery installation apparatus configured and arranged to install battery modules into said electric vehicle [fig. 3, automated battery replacement center 48 automatically provides battery replacement using a robotic cart after receiving instructions from a coordinating device 53 which is in communication  with a control system 38; pars. 30, 33 & 36];
detaching, using the battery installation apparatus, a battery from beneath the electric vehicle, [pars. 20-21; fig. 2; a battery access port allows the battery packs to be removed from beneath the bay];
accessing one or more battery modules within respective battery housing units electrically and mechanically disposed between (1) an interface plate coupling 3Appl. Ser. No.: 16/914,687Attorney Docket No.: AMPL.USPAT.0700respective battery modules in said housing units with other electrical loads and a controller of said electric vehicle and (2) said battery access port [fig. 2, the battery modules are connected to terminals and control system components which “allow the vehicle 10 to operate via electrical energy”; pars. 19 & 22-26; the batteries 20 are connected between an interface plate with connection parts 26 and the battery access port (bay 22) and may be in a plurality of bays separated (par. 21)], said housing units configured and arranged to hold a plurality of electrically- coupled battery modules [pars. 20-22 & 50-51; the plurality of bays can hold battery packs];
installing, using the battery installation apparatus, one or more battery modules into said variable-capacity electric power system wherein the battery modules and housing units are provided in a vehicle-agnostic configuration adapted for use with a variety of different electric vehicle models so as to additively provide at least said required electric capacity [fig. 3, automated battery replacement center 48 automatically provides battery replacement using a robotic cart after receiving instructions from a coordinating device 53 which is in communication  with a control system 38; pars. 30, 33, 36, 46-47 & 50; fig. 4, step 430; the battery packs are “standardized such that they may be provided to any vehicle 10”, par. 37]; and 
the one or more battery modules are installed into said battery housing units [pars. 20, 22 & 52; using the attachment mechanism 24 and parts 28 the assembled packs 20 are attached to the chassis].
Newman does not explicitly disclose a cover of a battery access port or securing said cover of the battery access port to the electric vehicle after installing the battery modules.
However, Meyer discloses a battery exchange system comprising a cover of a battery access port and securing said cover of the battery access port to the electric vehicle after installing the battery modules [fig. 2, cover 40 is secured over the battery replacement opening after replacing the battery 1 by a robotic system; pars. 22, 25-26 and 29].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Newman to further include a cover of a battery access port and securing said cover of the battery access port to the electric vehicle after installing the battery modules for the purpose of excluding exterior contaminants from entering the vehicle battery compartment, as taught by Meyer (par. 26).
Regarding claim 8, Newman discloses establishing a data link between said electric vehicle and said battery installation apparatus, and transmitting over said data link commands that cause said battery installation apparatus to install said one or more battery modules into said electric power system [par. 28, a client device 40 may be a computer on the vehicle 10, which communicates with the coordination device 53 of the charging station 48 via control system 38 to have the battery modules installed; pars. 28-30, 33 & 36].
Regarding claim 9, Newman discloses providing a planned vehicle route and using said planned vehicle route to determine the required electric capacity [pars. 23, 25, 40; a user manually plans a destination and route or a system can automatically do the route planning (par. 25, “A user (or automated system) may thus operate vehicle 10 to travel to selected destinations”); or the automated system can obtain an intended destination from the vehicle’s navigation or a user’s calendar (par. 40)].
Regarding claim 10, Newman discloses collecting and storing vehicle operating data and using stored past vehicle operating data to determine the required electric capacity [pars. 39- 40; using history use patterns to determine capacity required].
Regarding claim 13, Newman discloses providing a user-selected operating mode of the electric vehicle and using said user-selected operating mode to determine the required electric capacity vehicle operating condition [pars. 23, 38 & 53-54; the user can customize and request the amount of capacity based on user desires, such as desired range].
Regarding claim 14, Newman discloses wherein the user-selected operating mode comprises a commuting operating mode [par. 38, “user planning to drive a short distance may request only one or two battery packs 20”, Examiner is interpreting a “short distance” as a “commuting” difference].
Regarding claim 15, Newman discloses wherein the user-selected operating mode comprises a maximum-range operating mode [par. 38, “a user planning to drive a longer distance may request three or four battery packs 20”, Examiner is interpreting a “longer distance” as a maximum-range operating mode].
Regarding claim 16, Newman discloses removing, using the battery installation apparatus, one or more depleted battery modules from said electric vehicle and installing said one or more battery modules into said electric vehicle comprises installing one or more charged battery modules therein [pars. 20 & 50-51; the depleted battery pack(s) are removed from the vehicle, each battery pack comprising a number of storage devices 18 (pars. 22-23); fig. 3, automated battery replacement center 48 automatically provides battery replacement using a robotic cart after receiving instructions from a coordinating device 53 which is in communication  with a control system 38; pars. 30, 33, 36, 46-47 & 50; fig. 4, step 430].
Regarding claim 17, Newman discloses using the battery installation apparatus to increase a total number of the battery modules installed in the variable- capacity electric power system [fig. 3, automated battery replacement center 48 automatically provides battery replacement using a robotic cart after receiving instructions from a coordinating device 53 which is in communication  with a control system 38; pars. 30, 33, 36, 46-47 & 50; fig. 4, step 430; battery modules are first removed (decreasing number) and then installed (increasing number)].
Regarding claim 18, Newman discloses a method for powering an electric vehicle using a modular variable- capacity electric power system, the method comprising:
determining a required electric capacity for a planned use of said electric vehicle [pars. 38-40; the coordinating device 53 prepares the battery pack 20 in anticipation of the user’s needs, adjusting the capacity based on the planned use, destination, etc. of the vehicle];
placing said electric vehicle in data communication with a battery installation apparatus configured and arranged to install charged battery modules into said electric vehicle and to remove depleted battery modules from said electric vehicle [fig. 3, automated battery replacement center 48 automatically provides battery replacement using a robotic cart after receiving instructions from a coordinating device 53 which is in communication  with a control system 38; pars. 30, 33 & 36]; 
access one or more battery housing units configured and arranged to each hold a plurality of electrically-coupled battery modules [pars. 20 & 50-51; the depleted battery pack(s) are removed from the vehicle, each battery pack comprising a number of storage devices 18 (pars. 22-23)]; 
removing, using the battery installation apparatus, one or more of the depleted battery modules from said variable-capacity electric power system wherein the battery modules and housing units are provided in a vehicle-agnostic configuration adapted for use with a variety of different electric vehicle models so as to subtractively provide at least said required electric capacity [pars. 20 & 50-51; the depleted battery pack(s) are removed from the vehicle, each battery pack comprising a number of storage devices 18 (pars. 22-23); at least temporarily the capacity is decreased when the battery packs are removed; furthermore, the user or computer can elect a shorter distance requiring less battery modules than a longer distance; the battery packs are “standardized such that they may be provided to any vehicle 10”, par. 37].
Newman does not explicitly disclose detaching, using the battery installation apparatus, a cover of a battery access port  from the electric vehicle or securing, using the battery installation apparatus, said cover of the battery access port to the electric vehicle after the one or more battery modules are removed from said battery housing units.
However, Meyer discloses a battery exchange system which detaches, using the battery installation apparatus, a cover of a battery access port  from the electric vehicle and securing, using the battery installation apparatus, said cover of the battery access port to the electric vehicle after the one or more battery modules are removed from said battery housing units [fig. 2, cover 40 is secured over the battery replacement opening after replacing the battery 1 by a robotic system and removed to access the battery; pars. 22, 25-26 and 29].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Newman to further include detaching, using the battery installation apparatus, a cover of a battery access port  from the electric vehicle and securing, using the battery installation apparatus, said cover of the battery access port to the electric vehicle after the one or more battery modules are removed from said battery housing units for the purpose of excluding exterior contaminants from entering the vehicle battery compartment, as taught by Meyer (par. 26).
Regarding claim 19, Newman discloses using the battery installation apparatus to replace at least one of the removed depleted battery modules with a corresponding charged battery module to provide at least said required electric capacity [pars. 20 & 50-51; the depleted battery pack(s) are removed from the vehicle, each battery pack comprising a number of storage devices 18 (pars. 22-23); fig. 3, automated battery replacement center 48 automatically provides battery replacement using a robotic cart after receiving instructions from a coordinating device 53 which is in communication  with a control system 38; pars. 30, 33, 36, 46-47 & 50; fig. 4, step 430], wherein there is a net decrease in a total number of the battery modules installed in the variable-capacity electric power system [pars. 38-40; the user or computer can elect a shorter distance requiring less battery modules than a longer distance, resulting in a net decrease].
Regarding claim 20, Newman discloses establishing a data link between said electric vehicle and said battery installation apparatus, and transmitting over said data link commands that cause said battery installation apparatus to remove the one or more of the depleted modules from said electric power system [par. 28, a client device 40 may be a computer on the vehicle 10, which communicates with the coordination device 53 of the charging station 48 via control system 38 to have the battery modules installed; pars. 28-30, 33 & 36].
Regarding claim 21, Newman discloses providing a planned vehicle route and using said planned vehicle route to determine the required electric capacity [pars. 23, 25, 40; a user manually plans a destination and route or a system can automatically do the route planning (par. 25, “A user (or automated system) may thus operate vehicle 10 to travel to selected destinations”); or the automated system can obtain an intended destination from the vehicle’s navigation or a user’s calendar (par. 40)].
Regarding claim 22, Newman discloses collecting and storing vehicle operating data and using stored past vehicle operating data to determine the required electric capacity [pars. 39- 40; using history use patterns to determine capacity required].
Regarding claim 25, Newman discloses providing a user-selected operating mode of the electric vehicle and using said user-selected operating mode to determine the required electric capacity vehicle operating condition  [pars. 23, 38 & 53-54; the user can customize and request the amount of capacity based on user desires, such as desired range].
Regarding claim 26, Newman discloses wherein the user-selected operating mode comprises a commuting operating mode [par. 38, “user planning to drive a short distance may request only one or two battery packs 20”, Examiner is interpreting a “short distance” as a “commuting” difference].

Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. US PGPUB 2017/0225662 in view of Meyer US PGPUB 2009/0058355, and further in view of Schaefer US PGPUB 2012/0158229.
Regarding claim 11, Newman does not explicitly disclose comprising collecting and storing operating data from electric vehicles other than said electric vehicle, and using said operating data to determine the required electric capacity.
However, Schaefer discloses a vehicle charging system comprising collecting and storing operating data from electric vehicles other than said electric vehicle, and using said operating data to determine the required electric capacity [pars. 25, 30-31, 35, 136 & 143; information from a plurality of vehicles can be collected and used to determine the expected energy requirements for a particular vehicle and route].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Newman to further include collecting and storing operating data from electric vehicles other than said electric vehicle, and using said operating data to determine the required electric capacity for the purpose of optimizing the energy consumption of plurality of vehicles by using diverse information, as taught by Schaefer (pars. 35, 136, 139 & 143).
Regarding claim 12, the combination of Newman and Schaefer discloses analyzing said operating data to determine the required electric capacity [see claims 7 and 11].
The combination of Newman and Schaefer does not explicitly disclose using a machine learning unit.
However, Admitted Prior Art discloses using a machine learning unit to analyze data, e.g. training a model with large amounts of collected data. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Newman and Schaefer to further include using a machine learning unit for the purpose of developing a model for accurately predicting a result using collected data, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 12 in the Non-Final Rejection mailed November 3, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03. 
Regarding claim 23, Newman does not explicitly disclose collecting and storing operating data from electric vehicles other than said electric vehicle, and using said operating data to determine the required electric capacity.
However, Schaefer discloses a vehicle charging system comprising collecting and storing operating data from electric vehicles other than said electric vehicle, and using said operating data to determine the required electric capacity [pars. 25, 30-31, 35, 136 & 143; information from a plurality of vehicles can be collected and used to determine the expected energy requirements for a particular vehicle and route].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Newman to further include collecting and storing operating data from electric vehicles other than said electric vehicle, and using said operating data to determine the required electric capacity for the purpose of optimizing the energy consumption of plurality of vehicles by using diverse information, as taught by Schaefer (pars. 35, 136, 139 & 143).
Regarding claim 24, the combination of Newman and Schaefer discloses analyzing said operating data to determine the required electric capacity [see claims 18 and 23].
The combination of Newman and Schaefer does not explicitly disclose using a machine learning unit.
However, Admitted Prior Art discloses using a machine learning unit to analyze data, e.g. training a model with large amounts of collected data. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Newman and Schaefer to further include using a machine learning unit for the purpose of developing a model for accurately predicting a result using collected data, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 12 in the Non-Final Rejection mailed November 3, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859